Banke, Presiding Judge.
The appellee sued the appellant to recover unpaid assessments allegedly owed under a condominium declaration. The case proceeded to trial, and at the close of the appellee’s evidence the trial court denied a motion by the appellant for directed verdict. Immediately thereafter, however, the appellee moved for leave to voluntarily dismiss the action pursuant to OCGA § 9-11-41 (a). Such permission was granted, and a voluntary dismissal was thereafter filed by the appellee over the appellant’s objection. This appeal followed. Held:
All of the appellant’s enumerations of error address the denial of his motion for directed verdict, and he has presented no argument or citation of authority challenging the validity of the dismissal order. Since the effect of a voluntary dismissal is to render the case “completely lifeless for all purposes from the date of the dismissal . . . ,” Fulton County v. Corp. &c. of Latter Day Saints, 133 Ga. App. 847 (3) (212 SE2d 451) (1975), any error resulting from the denial of the motion for directed verdict is now moot.

Appeal dismissed.


Sognier and Pope, JJ., concur.